DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farbender et al. (US 20190030452) herein Farbender.

Regarding claim 1, Farbender discloses a loudspeaker system (loudspeaker system, [Abstract], [0121]), comprising: a loudspeaker base (loudspeaker base 2, Figs. 1, 2); and a loudspeaker peripheral that is independent of the loudspeaker base (loudspeaker peripheral 8 that is independent of loudspeaker base 1, Fig. 2), the (loudspeaker peripheral 8 is shaped as a role figure, Fig. 2), wherein the loudspeaker base and the loudspeaker peripheral are configured to connect through a contact connection or a non-contact connection (loudspeaker base 1 and loudspeaker peripheral 8 are configured to connect through a contact connection or a non-contact connection, Fig. 2, [0085], [0086]), and the loudspeaker base and the loudspeaker peripheral are configured to provide personalized voice data corresponding to the role figure when connected (specific audio information interpreted to meet personalized voice data corresponding to the role figure 8 when connected, [0089], [0092], [0099]).  

Regarding claim 2, Farbender discloses further comprising a plurality of loudspeaker peripherals, each having a different role figure, and each being configured to connect to the loudspeaker base (different figures corresponding to the shape of a figure in a specific story, [0023]).  

Regarding claim 3, Farbender discloses wherein the personalized voice data corresponding to the role figure comprises: at least one of weather, alarm, music, news, frequency modulation (FM) broadcasting, and human-computer conversation (role figure 8 replays music, other data specific to the role figure 8, [0023], [0024], [0029]).  

Regarding claim 4, Farbender discloses wherein the loudspeaker peripheral comprises a detachable tray body and the role figure, the tray body being provided with (loudspeaker peripheral 8 comprises detachable tray body (identification carrier) and main body (role figure) both being provided together, [0047], [0050], [0062]).  

Regarding claim 5, Farbender discloses wherein the loudspeaker base comprises processing circuitry and communication circuitry that is connected to the processing circuitry and that is configured to connect to a network (loudspeaker base 1 comprises processing circuitry (control unit) and communication circuitry to connect to a network, [0009], [0011], [0012], [0014], [0033], [0041], [0044], [0079]), and at least one of the loudspeaker base and the loudspeaker peripheral are provided with a speaker (loudspeaker base 1 has a speaker, [0009], [0011], [0012], [0014], [0033], [0041], [0044], [0079]).  

Regarding claim 6, Farbender discloses wherein the loudspeaker base further comprises a microphone assembly connected to the processing circuitry (device includes a microphone, [0074], [0076]).  

Regarding claim 7, Farbender discloses wherein the loudspeaker peripheral is provided with an electronic circuit configured to recognize the role figure (identification carrier is sensed/recognized [0047], [0050], [0062], [0081], [0083]).  

Regarding claim 10, Farbender discloses wherein the loudspeaker base is further provided with an adapter, and the loudspeaker base is connected to the (sensor arranged in speaker base with adapter 4 having magnets, [0123], [0126]).  

Regarding claim 14, Farbender discloses wherein the loudspeaker peripheral is disposed on the loudspeaker base; the loudspeaker peripheral is disposed next to the loudspeaker base; the loudspeaker peripheral is disposed under the loudspeaker base; or the loudspeaker peripheral is remotely connected to the loudspeaker base (figure 8 disposed on the loudspeaker base 1, Fig. 2, [0126]).  

Regarding claim 15, Farbender discloses wherein the loudspeaker peripheral is disposed on the loudspeaker base; and the bottom of the loudspeaker peripheral is provided with an insertion member, a top of the loudspeaker base is provided with a limit groove, and the loudspeaker peripheral is inserted into the limit groove through the insertion member (figure 8 has legs 9 which can be fixedly connected to the groove 4 on top of loudspeaker base, Fig. 2, [0126]).  

Regarding claim 17, Farbender discloses wherein magnetic parts with corresponding locations are disposed between the loudspeaker peripheral and the loudspeaker base (figure 8 has legs 9 which can be fixedly connected to the groove 4 on top of loudspeaker base via magnets, Fig. 2, [0126]).  

Regarding claim 18, Farbender discloses a loudspeaker peripheral, shaped as a role figure (loudspeaker peripheral 8 is shaped as a role figure, Fig. 2), comprising: an electronic identifier of the role figure (loudspeaker peripheral 8 has an identification carrier, [0047], [0050], [0062]); and circuitry configured to connect, via a contact connection or a non-contact connection, to a loudspeaker base (loudspeaker base 1 and loudspeaker peripheral 8 are configured to connect through a contact connection or a non-contact connection, Fig. 2, [0085], [0086]), and enable the loudspeaker base to provide personalized voice data corresponding to the role figure when connected to the loudspeaker base (specific audio information interpreted to meet personalized voice data corresponding to the role figure 8 when connected, [0089], [0092], [0099]).  

Regarding claim 20, Farbender discloses a loudspeaker base, comprising: communication circuitry configured to connect to a network (loudspeaker base 1 comprises communication circuitry to connect to a network, [0009], [0011], [0012], [0014], [0033], [0041], [0044], [0079]); and processing circuitry connected to the communication circuitry (loudspeaker base 1 comprises processing circuitry (control unit), [0009], [0011], [0012], [0014], [0033], [0041], [0044], [0079]) and configured to: connect, via a contact connection or a non-contact connection, to a loudspeaker peripheral (loudspeaker base 1 and loudspeaker peripheral 8 are configured to connect through a contact connection or a non-contact connection, Fig. 2, [0085], [0086]), the loudspeaker peripheral being shaped as a role figure (loudspeaker peripheral 8 is shaped as a role figure, Fig. 2), at least one of the (loudspeaker base 1 has a speaker, [0009], [0011], [0012], [0014], [0033], [0041], [0044], [0079]), and provide personalized voice data corresponding to the role figure when connected to the loudspeaker peripheral (specific audio information interpreted to meet personalized voice data corresponding to the role figure 8 when connected, [0089], [0092], [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Farbender et al. (US 20190030452) herein Farbender.

Regarding claim 16, while Farbender does not specifically teach wherein the loudspeaker peripheral is disposed under the loudspeaker base; and a top of the loudspeaker peripheral is provided with an insertion member, the bottom of the loudspeaker base is provided with a limit groove, and the loudspeaker peripheral is inserted into the limit groove through the insertion member, Farbender does teach the opposite configuration where the loudspeaker base is disposed under the loudspeaker peripheral with the top of the loudspeaker base being provided with a limit groove, the (figure 8 has legs 9 which can be fixedly connected to the groove 4 on top of loudspeaker base, Fig. 2, [0126]), and having the opposite arrangement as required by claim 16 is one of three finite straightforward possibilities (loudspeaker peripheral on top of loudspeaker base or loudspeaker peripheral under loudspeaker base or loudspeaker peripheral on a side of loudspeaker base). 
Therefore it would have been obvious to try for a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the arrangement of Farbender to have wherein the loudspeaker peripheral is disposed under the loudspeaker base; and a top of the loudspeaker peripheral is provided with an insertion member, the bottom of the loudspeaker base is provided with a limit groove, and the loudspeaker peripheral is inserted into the limit groove through the insertion member in order to meet one of three finite straightforward possibilities with a reasonable expectation of success.

Allowable Subject Matter
Claims 8, 9, 11-13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.